                      CRIMINAL CAUSE FOR PLEADING

BEFORE: SANKET J. BULSARA                DATE: 3/04/2019   START TIME: 2:32:28
18-CR-57-(MKB)                                        END TIME: 3:51:05

DEFT’S. NAME: Stella Boyadjian

/ present         not present         Custody               X Bail/Bond

DEFENSE COUNSEL: Robert LaRusso
 / present       not present       CJA Federal Defender               X: Retained


A.U.S.A.: David Gopstein          COURTROOM DEPUTY/CLERK: EDDIE MANSON

INTERPRETER:                      (- FTR: 2:32:28-3:51:05

 X      CASE CALLED

DEFT.     X    SWORN           ARRAIGNED      X INFORMED OF RIGHTS
              WAIVES TRIAL BEFORE DISTRICT COURT
X       CONSENT TO HAVE PLEA TAKEN BEFORE U.S. MAGISTRATE JUDGE.
        DEFT STATES TRUE NAME TO BE        . INFORMATION AMENDED.
        WAIVER OF INDICTMENT EXECUTED FOR DEFT .
    X   INDICTMENT FILED.
        DEFT FAILED TO APPEAR, BENCH WARRANT ISSUED.
        DEFT ENTERS GUILTY PLEA TO THE INFORMATION.
X       DEFT WITHDRAWS NOT GUILTY PLEA AND ENTERS A GUILTY PLEA TO
        COUNT 1, 3 and 15 OF THE INDICTMENT.
X       COURT FINDS FACTUAL BASIS FOR THE PLEA.
X       SENTENCING DATE: TBD BY Judge Brodie
X       BAIL CONT'D FOR DEFT REMAINS THE SAME
        DEFT CONT'D IN CUSTODY.
        CASE ADJ'D TO              FOR
        SPEEDY TRIAL INFO FOR DEFT      STILL IN EFFECT
        CODE TYPE       START           STOP
          ORDER / WAIVER EXECUTED & FILED.      ENT'D ON RECORD.
        BAIL CONDITIONS MODIFIED AS FOLLOWS:

 X      Transcript Ordered for Judge Brodie

OTHER: PURSUANT TO FEDERAL RULE 11 OF CRIMINAL PROCEDURE, MAGISTRATE
BULSARA DID ADMINISTER THE ALLOCUTION. A FINDING HAS BEEN MADE THAT THE PLEA
WAS MADE KNOWINGLY AND VOLUNTARILY AND THE PLEA WAS NOT COERCED. THE
MAGISTRATE RECOMMENDS THAT THE PLEA OF GUILTY BE ACCEPTED . BAIL CONDITIONS
REMAINS THE SAME. PLEA AGREEMENT WAS MARKED AS EXHIBIT (1) .
